Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2018

                                    No. 04-18-00609-CV

                                      Allison WHITE,

                                              v.

                                       Jason WALSH,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02528
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
    Appellant’s a motion for an extension of time to file the bill of exception is granted. We
ORDER that the appellant’s bill of exception, if any, is due by October 15, 2018.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court